Cbockett, J., concurring specially:
I concur in the judgment, not only for the reasons stated by Justice Sandebson, but on the further ground that even *590if the transaction between Vance and French was intended as a mortgage, as between themselves, nevertheless, after they had both relied upon it as a deed in fee in the action in the Circuit Court against those defendants, and after proving successful in that action, they are estopped by the judgment. They will not be allowed to vex the defendants with an action to litigate the title, in the name of French, treating the conveyance to him as a deed in fee, and after a judgment for the defendants, change front and claim in another action in the name of Vance, that the transaction was only a mortgage. In my opinion, the plaintiff is estopped in either event.